UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Daniel Corbett,

                                 Plaintiff,

       -against-
                                                                No. 16-cv-4492 (NSR)
Anthony Annucci, as acting Commissioner of the
                                                                OPINION & ORDER
New York State Department of Corrections and
Community Supervision; Cheryl Morris, in her
individual capacity and as Director ofMinisterial,
Family and Volunteer Services; Thomas Griffin, III;
in his individual capacity and as Superintendent of
Green Haven Correctional Facility; D.O.C.C.S.
                               Defendants.

NELSONS. ROMAN, United States District Judge


       Plaintiff Daniel Corbett ("Plaintiff'), a pro se inmate , commenced this pro se action

under 42 U.S.C. § 1983 on June 14, 2016. (ECF No. 2.) Plaintiff alleged various employees of

the New York State Department of Corrections and Community Supervision ("DOCCS")

violated his rights under the First Amendment, Fourteenth Amendment, and New York State

law. (First Am. Compl. ("FAC"), ECF No. 19.) By Opinion and Order dated February 13, 2018

("Opinion and Order"), this Court granted in part and denied in part Defendants' motion to

dismiss the Complaint pursuant to Federal Rule of Civil Procedure 12(b)(l) and 12(b)(6). (ECF

No. 33.) In particular, Plaintiffs Fourteenth Amendment Equal Protection claim was dismissed

in its entirety without prejudice, Plaintiffs First Amendment claims against all Defendants in

their official capacities, as well as Plaintiffs First Amendment claims against Defendant Morris

and Defendant Griffin were dismissed without prejudice, and Plaintiffs claims for monetary
damages against all Defendants in their official capacities are dismissed with prejudice.

         The Court granted Plaintiff leave until March 15, 2018, to file an amended complaint in

accordance with the Court's Opinion and Order. By Order dated October 24, 2018 (the "Order")

(ECF No. 34.), the Court dismissed with prejudice Plaintiffs Fourteenth Amendment Equal

Protection and First Amendment claims. As a result, all that remain are Plaintiffs state law

claims. The Court also directed the parties to confer and to submit a case management plan so

that discovery would commence. More than twelve months have passed since the Court issued

the Order. To date, Plaintiff has taken no action to prosecute his remaining claims. Accordingly,

the Court in it's discretion decides not to exercise supplemental jurisdiction and Plaintiffs state

law claims are deemed dismissed without prejudice to recommence in state court.

                                          CONCLUSION


         For the foregoing reasons, Plaintiffs state law claims are deemed dismissed without

prejudice. Defendants' November 16, 2018 letter motion (ECF No. 37) seeking a pre-motion

conference and December 17, 2018 letter motion (ECF No. 39) seeking an extension of time are

both denied as moot. The Clerk of the Court is respectfully directed to terminate motions (ECF

Nos. 37 and 39), to terminate the action, to serve a copy of this Order upon Plaintiff at his last

known address, and to show proof of service on the docket.




Dated:     September 30, 2019
           White Plains, New York



                                                          NELSON S. ROMAN
                                                        United States District Judge




                                                  2
